Case 2:20-cv-10948-DDP-PLA Document 1 Filed 12/02/20 Page 1 of 15 Page ID #:1



 1   Peter R. Afrasiabi (Bar No. 193336)
     Email: pafrasiabi@onellp.com
 2   John Tehranian (Bar No. 211616)
     Email: jtehranian@onellp.com
 3   ONE LLP
     4000 MacArthur Boulevard
 4   East Tower, Suite 500
     Newport Beach, CA 92660
 5   Telephone: (949) 502-2870
 6   Jonathan Ballard (Bar No. 327489)
     Email: jballard@onellp.com
 7   ONE LLP
     9301 Wilshire Boulevard, Penthouse Suite
 8   Beverly Hills, CA 90210
     Telephone: (310) 866-5157
 9
     Les J Weinstein (Bar No. 36727)
10   Email: lesweinsteinadr@gmail.com
     LAW OFFICE OF LES J WEINSTEIN
11   6417 Drexel Ave
     Los Angeles, CA 90048-4705
12   Telephone: (310) 795-1923
13   Attorneys for Plaintiff,
     DAVID LEW a/k/a SHARK TOOF
14
15                       UNITED STATES DISTRICT COURT
16                     CENTRAL DISTRICT OF CALIFORNIA
17
     DAVID LEW, an individual, a/k/a            Case No.
18   SHARK TOOF,
                                              COMPLAINT FOR:
19               Plaintiff,                   (1) VIOLATIONS OF THE VISUAL
                                                  ARTISTS RIGHTS ACT (VARA)
20          v.                                    AND RIGHT OF INTEGRITY
                                                  (17 U.S.C. § 106A);
21   THE CITY OF LOS ANGELES, a               (2) INTENTIONAL DESECRATION
     government entity; EL PUEBLO DE LOS          OF FINE ART (CAL. CIVIL
22   ANGELES, business form unknown;              CODE §§ 987(c)(1), (e));
     CHINESE AMERICAN MUSEUM,                 (3) GROSSLY NEGLIGENT
23   business form unknown; FRIENDS OF            DESECRATION OF FINE ART
     THE CHINESE AMERICAN MUSEUM,                 (CAL. CIVIL CODE §§ 987(c)(2),
24   INC., a California corporation; and DOES     (e));
     1 through 30, inclusive,                 (4) CONVERSION;
25                                            (5) NEGLIGENCE; AND
                   Defendants.                (6) UNFAIR, UNLAWFUL
26                                                PRACTICES (CAL. BUS. &
                                                  PROF. CODE § 17200 ET SEQ.)
27
                                                DEMAND FOR JURY TRIAL
28

                                           COMPLAINT
Case 2:20-cv-10948-DDP-PLA Document 1 Filed 12/02/20 Page 2 of 15 Page ID #:2



 1         For his Complaint against Defendants The City of Los Angeles, El Pueblo De
 2   Los Angeles, Chinese American Museum, Friends of the Chinese American
 3   Museum, Inc. and DOES 1 through 30, inclusive, Plaintiff David Lew (“Lew” or
 4   “Plaintiff”) alleges as follows:
 5                              JURISDICTION AND VENUE
 6         1.     This action arises under section 106A of the Copyright Act of 1976, the
 7   Visual Artists Rights Act (“VARA”). This Court has jurisdiction over VARA
 8   matters under 28 U.S.C. § 1331 (federal question actions), 28 U.S.C. § 1338(a)
 9   (exclusive jurisdiction over copyright actions) and 17 U.S.C. § 501 (remedies for
10   copyright infringement include rights under VARA). This Court has supplemental
11   jurisdiction under 28 U.S.C. § 1367 over the state law claims because they arise
12   from the same facts and concern the same subject matter as the federal claims.
13         2.     Venue is proper in this district under 28 U.S.C. § 1391(b)(1) (because
14   all Defendants are physically located in this District in California or are corporations
15   residing in California for purposes of venue), 28 U.S.C. § 1391(b)(2) (because a
16   substantial part of the acts complained of occurred in, and the property at issue is
17   located in, the Central District of California) and 28 U.S.C. § 1391(b)(3) (because at
18   least one defendant resides in the Central District of California, and there is no other
19   district in which this action may otherwise be brought).
20                                         PARTIES
21         3.     Plaintiff Lew is an individual residing and domiciled in the County of
22   Los Angeles, State of California. He is a professional artist also known as “Shark
23   Toof.”
24         4.     On information and belief, Defendant Chinese American Museum
25   (“CAM”) is a business form unknown with its principal place of business in Los
26   Angeles in City owned property as a City tenant. CAM’s mission, as claimed in its
27   own Mission Statement, is “to foster a deeper understanding of, and appreciation
28
                                                 2
                                           COMPLAINT
Case 2:20-cv-10948-DDP-PLA Document 1 Filed 12/02/20 Page 3 of 15 Page ID #:3



 1   for, America’s diverse heritage by researching, preserving, and sharing the history,
 2   rich cultural legacy, and continued contributions of Chinese Americans.”
 3         5.     On information and belief, Defendant Friends of the Chinese American
 4   Museum (“FCAM”) is a California corporation with its principal place of business
 5   in Los Angeles.
 6         6.     On information and belief, the City of Los Angeles is a local
 7   municipality within the County of Los Angeles covering the Los Angeles area and
 8   owns the buildings where CAM and FCAM operate.
 9         7.     The City of Los Angeles’s sub department, El Pueblo de Los Angeles
10   (“El Pueblo”), managed the art show as alleged herein with CAM and FCAM.
11   Whether El Pueblo is a separate legal entity or just a department of the City of Los
12   Angeles is currently unknown so it is sued as a municipal and business form
13   unknown.
14         8.     The exact business and ownership relationship between CAM, FCAM,
15   and the City of Los Angeles/El Pueblo is unknown and on information and belief all
16   acted both independently and in active concert and participation with each other
17   with respect to the matters alleged herein.
18         9.     Lew is unaware of the true names and capacities, whether individual,
19   corporate, associate or otherwise, of defendants DOES 1 through 30, inclusive, or
20   any of them, and therefore sues these defendants, and each of them, by fictitious
21   names. Specifically: DOES 1-20 are individuals who worked for or managed
22   FCAM and/or CAM as agents, employees, or directors/shareholders and who
23   participated in and are responsible for these negligent, grossly negligent, reckless
24   and/or willful acts alleged herein; and DOES 21-30 are other entities or individuals
25   who worked for the City or El Pueblo, or for operations at their direction, who
26   participated in and are responsible for these negligent, grossly negligent, reckless
27   and/or willful acts alleged herein. Plaintiffs will seek leave of this Court to amend
28   this Complaint when the status and identities of these defendants are ascertained.
                                                   3
                                          COMPLAINT
Case 2:20-cv-10948-DDP-PLA Document 1 Filed 12/02/20 Page 4 of 15 Page ID #:4



 1         10.    Plaintiff Lew is informed and believes, and on that basis alleges, that at
 2   all relevant times mentioned in this Complaint, Defendants were acting in concert
 3   and active participation with each other in committing the acts alleged herein, and
 4   were agents of each other and were acting within the scope and authority of that
 5   agency and with knowledge, consent and approval of one another.
 6                              GENERAL ALLEGATIONS
 7         11.    David Lew is an internationally known professional artist and muralist
 8   of worldwide repute and reputation who resides in and is domiciled in Los Angeles.
 9   His paintings as well as his outdoor murals have been featured around the world and
10   his original artwork has been sought by a diverse range of clients, as well as
11   displayed at art shows and museums across the country.
12         12.    Some exemplary photos of Lew’s famed paintings and murals can be
13   seen here:
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                4
                                          COMPLAINT
Case 2:20-cv-10948-DDP-PLA Document 1 Filed 12/02/20 Page 5 of 15 Page ID #:5



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14         13.    In 2018, CAM began a multi-month exhibition called “Don’t Believe
15   the Hype: LA Asian Americans in Hip Hop,” which examined resistance, refuge,
16   and reinvention for Asian Americans living in the Los Angeles region through art,
17   and had site-specific immersive spaces created by graffiti artists and muralists.
18         14.    David Lew was one of the Asian American artists asked to showcase
19   original art. Other renowned artists included Gajin Fujita, Hueman, Kenny Kong,
20   Nisha Sethi, Farah Sosa, SWANK, and Erin Yoshi, among others. At the time Lew
21   was invited, one of his works was already in CAM’s permanent collection.
22         15.    Lew created 88 original pieces of artwork to be shown at CAM’s
23   exhibition. He chose 88 given the special reverence and meaning of the number
24   eight in the Chinese culture. Lew’s 88 art creations were placed on tote bags, which
25   were to be hung outside CAM on clotheslines as performative art that echoed the
26   experience of Chinese Americans in Los Angeles and as a whole looked like a series
27   of red lanterns. The exhibition of these 88 works was named by Lew Year of the
28   Shark Red Packet.
                                                5
                                          COMPLAINT
Case 2:20-cv-10948-DDP-PLA Document 1 Filed 12/02/20 Page 6 of 15 Page ID #:6



 1         16.   In 2018, Lew’s 88 original pieces of artwork were hung outside CAM
 2   in a courtyard managed and controlled by the City of Los Angeles through El
 3   Pueblo. An image of Lew’s Year of the Shark Red Packet is seen here:
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             6
                                        COMPLAINT
Case 2:20-cv-10948-DDP-PLA Document 1 Filed 12/02/20 Page 7 of 15 Page ID #:7



 1         17.    In December 2018, the City of Los Angeles/El Pueblo and
 2   CAM/FCAM collectively removed the art without giving notice to Lew.
 3         18.    CAM/FCAM knew from their communications with Lew (and the other
 4   artists involved) that, as its creator and owner, his art was deeply important to him
 5   and imbued with personal meaning, as it reflected his lifetime of experiences, his
 6   heritage, and his values. As representatives of the Chinese American community
 7   with a mission dedicated to celebrating the “history, rich cultural legacy, and
 8   continued contributions of Chinese Americans,” CAM/FCAM were also profoundly
 9   aware of the meaning of the work to the broader public, including the Chinese
10   American community. As custodians of art hanging in their courtyard property, the
11   City/El Pueblo also knew of the art’s meaning to Lew and its resonance with the
12   broader community, including the Chinese community in Los Angeles, as it formed
13   a unique part of a long-showing and culturally sensitive exhibition in Los Angeles
14   that reflected on the experience of Chinese Americans in Los Angeles.
15         19.    Despite this knowledge, none of the Defendants gave notice to Lew that
16   his art was to be removed. Moreover, neither CAM nor FCAM, nor the City/El
17   Pueblo, sent any qualified or authorized representatives to oversee and manage the
18   art removal, preservation, and protection process—a standard practice in the art
19   world.
20         20.    Instead, on December 7, 2018, Defendants sent trash removal crews in
21   lifts in what was no more than an operation to rid themselves of garbage. The trash
22   removal crews proceeded to take down, discard, and destroy the original art, and
23   irretrievably and literally dumped the original pieces in the trash.
24         21.    In late December 2018, and after Lew first learned of the removal and
25   destruction of his work and expressed his horror and shock, the City through El
26   Pueblo’s general manager Chris Espinosa admitted fault, after the art had been
27   destroyed. CAM’s curator Justin Hoover also admitted fault.
28
                                                 7
                                           COMPLAINT
Case 2:20-cv-10948-DDP-PLA Document 1 Filed 12/02/20 Page 8 of 15 Page ID #:8



 1          22.    CAM also claimed that 14 of the 88 original pieces were not destroyed,
 2   but they have failed to return them and they are assumed destroyed now.
 3          23.    Lew filed a formal claim with the City of Los Angeles as required by
 4   law and also sought redress from CAM/FCAM and its purported insurance carrier.
 5   In bad faith, the City failed to even address Lew’s claim on its merits because it said
 6   CAM/FCAM had advised it that it had insurance, and told Lew to look to
 7   CAM/FCAM for relief. After being advised by its insurance carrier that the claim
 8   was not covered, CAM/FCAM dishonestly claimed that it had done nothing wrong
 9   and that Lew should look only to the City for compensation.
10          24.    At no point did either the City or FCAM/CAM formally apologize to
11   Lew for the destruction of his work.
12          25.    Despite Lew’s attempts to resolve this matter short of litigation, the
13   actions of the Defendants have given him no choice but to file this lawsuit based on
14   the destruction of the 88 (or 74) original pieces of artwork.
15                               FIRST CAUSE OF ACTION
16      (Violations of the Visual Artists Rights Act (VARA) and Right of Integrity
17                         against All Defendants, 17 U.S.C. § 106A)
18          26.    Plaintiff realleges and reincorporates paragraphs 1-25 above, as though
19   set forth fully herein.
20          27.    Plaintiff Lew is the author of works of visual art, as part of an exhibit
21   entitled Year of the Shark Red Packet, which he created in 2018 and which were
22   installed by the City and displayed on the site of the FCAM/CAM courtyard, located
23   at 425 N. Los Angeles St., Los Angeles, CA 90012. The Year of the Shark Red
24   Packet exhibit contained works of recognized stature. Lew owns all rights, title and
25   interest in and to the 88 pieces of art in the Year of the Shark Red Packet.
26          28.    On or about December 7, 2018, Defendants recklessly, willfully and
27   intentionally desecrated, distorted, mutilated, and/or otherwise destroyed the Year of
28   the Shark Red Packet, in violation of Lew’s rights including his right of integrity
                                                 8
                                            COMPLAINT
Case 2:20-cv-10948-DDP-PLA Document 1 Filed 12/02/20 Page 9 of 15 Page ID #:9



 1   therein, as set forth in Title 17, Section 106A(a)(3)(A) and Section 106A(a)(3)(B) of
 2   the United States Code. Defendants did so by, among other things, removing and
 3   destroying the Year of the Shark Red Packet exhibition, and then trashing it.
 4   Defendants were on notice as to Lew’s legal right of integrity and its protection
 5   under the laws of the United States. Lew has not waived any of his rights granted to
 6   him under Section 106A.
 7          29.     Defendants’ acts described above were reckless, willful, and
 8   intentional, and/or grossly negligent. Defendants’ desecration, distortion, mutilation
 9   and destruction of the works contained in the Year of the Shark Red Packet exhibit is
10   the proximate cause of injury and prejudice to Lew’s federally protected rights of
11   integrity.
12          30.     Defendants actions injured Lew and his honor and reputation, and as
13   such Defendants are liable to Lew for actual or statutory damages, at Lew’s election,
14   as well as attorneys’ fees and costs, under 17 U.S.C. §§ 504(c), 505.
15                               SECOND CAUSE OF ACTION
16                (Intentional Desecration of Fine Art Against All Defendants,
17                               Cal. Civil Code §§ 987(c)(1), (e))
18          31.     Plaintiff incorporates paragraphs 1-25, above, as though set forth fully
19   herein.
20          32.     Plaintiff Lew is the author of works of visual art, as part of an exhibit
21   entitled Year of the Shark Red Packet, which he created in 2018 and which were
22   installed by the City and displayed on the site of the FCAM/CAM courtyard, located
23   at 425 N. Los Angeles St., Los Angeles, CA 90012. The Year of the Shark Red
24   Packet exhibit contained works of recognized stature. Lew owns all rights, title and
25   interest in and to the 88 pieces of art in the Year of the Shark Red Packet.
26          33.     On or about December 7, 2018, Defendants recklessly, willfully and
27   intentionally desecrated, distorted, mutilated, and otherwise destroyed the Year of
28   the Shark Red Packet, in violation of Lew’s rights including his right of integrity
                                                  9
                                             COMPLAINT
Case 2:20-cv-10948-DDP-PLA Document 1 Filed 12/02/20 Page 10 of 15 Page ID #:10



  1   therein under Cal. Civil Code § 987. Defendants did so by, among other things,
  2   removing and destroying the Year of the Shark Red Packet exhibition, and then
  3   trashing it. Defendants were on notice as to Lew’s legal right of integrity and its
  4   protection under the laws of California. Lew has not waived any of his rights of
  5   integrity.
  6          34.     Defendant’s willful and intentional distortion, mutilation and
  7   destruction of the works contained in the Year of the Shark Red Packet exhibit is the
  8   proximate cause of damage to Lew.
  9          35.     In committing the acts described in this complaint, Defendants, and
 10   each of them, acted in conscious disregard of Lew’s rights and were guilty of malice,
 11   oppression and fraud when they consciously chose to desecrate the works featured in
 12   the Year of the Shark Red Packet exhibit without any notice to Lew and without
 13   taking advantage of preservation techniques or supervision activities that would have
 14   saved the works featured in the Year of the Shark Red Packet exhibit. The conduct
 15   of Defendants warrants an assessment of punitive or exemplary damages to the
 16   extent such damages and other relief are available against each Defendant, in an
 17   amount appropriate to punish Defendants and deter others from engaging in similar
 18   wrongful conduct.
 19                                THIRD CAUSE OF ACTION
 20             (Grossly Negligent Desecration of Fine Art Against All Defendants,
 21                               Cal. Civil Code §§ 987(c)(2), (e))
 22          36.     Plaintiff incorporates paragraphs 1-25, above, as though set forth fully
 23   herein.
 24          37.     Plaintiff Lew is the author of works of visual art, as part of an exhibit
 25   entitled Year of the Shark Red Packet, which he created in 2018 and which were
 26   installed by the City and displayed on the site of the FCAM/CAM courtyard, located
 27   at 425 N. Los Angeles St., Los Angeles, CA 90012. The Year of the Shark Red
 28
                                                   10
                                              COMPLAINT
Case 2:20-cv-10948-DDP-PLA Document 1 Filed 12/02/20 Page 11 of 15 Page ID #:11



  1   Packet exhibit contained works of recognized stature. Lew owns all rights, title and
  2   interest in and to the 88 pieces of art in the Year of the Shark Red Packet.
  3         38.    The conduct of Defendants in removing and destroying the works
  4   featured in the Year of the Shark Red Packet exhibit, despite actual knowledge of
  5   Lew’s rights, was carried on by Defendants in conscious disregard of Lew’s rights,
  6   and injured and damaged Lew. The conduct of Defendants was malicious and
  7   oppressive so as to warrant an assessment of punitive or exemplary damages to the
  8   extent such damages are available against each Defendant, in an amount appropriate
  9   to punish Defendants and deter others from engaging in similar wrongful conduct.
 10                             FOURTH CAUSE OF ACTION
 11                          (Conversion Against All Defendants)
 12         39.    Plaintiff incorporates paragraphs 1-25 above, as though set forth fully
 13   herein.
 14         40.    Plaintiff Lew is the author of works of visual art, as part of an exhibit
 15   entitled Year of the Shark Red Packet, which he created in 2018 and which were
 16   installed by the City and displayed on the site of the FCAM/CAM courtyard, located
 17   at 425 N. Los Angeles St., Los Angeles, CA 90012. The Year of the Shark Red
 18   Packet exhibit contained works of recognized stature. Lew owns all rights, title and
 19   interest in and to the 88 pieces of art in the Year of the Shark Red Packet.
 20         41.    On or about December 7, 2018, Defendants intentionally deprived Lew
 21   of those rights by mutilating and ultimately destroying the works. Defendants’ acts
 22   constitute a permanent deprivation of Lew’s rights and constitutes a conversion of
 23   his property under California law.
 24         42.    Further, on information and belief it is possible that in the alternative to
 25   destroying all 88 works of art, there are still 14 works of art that were not destroyed
 26   but have been converted by Defendants CAM/FCAM and so a distinct claim against
 27   those Defendants exists for the conversion of those 14 works of art (and all
 28   Defendants for the other 74 works of art that were destroyed).
                                                 11
                                            COMPLAINT
Case 2:20-cv-10948-DDP-PLA Document 1 Filed 12/02/20 Page 12 of 15 Page ID #:12



  1         43.    The conduct of Defendants in converting Lew’s property was carried on
  2   by Defendants in conscious disregard of Lew’s rights. The conduct of Defendants
  3   was so malicious, fraudulent, and oppressive as to warrant an assessment of punitive
  4   or exemplary damages, to the extent such damages are available against each
  5   Defendant, in an amount appropriate to punish Defendants and deter others from
  6   engaging in similar wrongful conduct.
  7                              FIFTH CAUSE OF ACTION
  8                           (Negligence Against All Defendants)
  9         44.    Plaintiff incorporates paragraphs 1-25, above, as though set forth fully
 10   herein.
 11         45.    Plaintiff Lew is the author of works of visual art, as part of an exhibit
 12   entitled Year of the Shark Red Packet, which he created in 2018 and which were
 13   installed by the City and displayed on the site of the FCAM/CAM courtyard, located
 14   at 425 N. Los Angeles St., Los Angeles, CA 90012. The Year of the Shark Red
 15   Packet exhibit contained works of recognized stature. Lew owns all rights, title and
 16   interest in and to the 88 pieces of art in the Year of the Shark Red Packet.
 17         46.    Defendants owed a duty of due care to Plaintiff Lew to preserve the 88
 18   pieces of art in the Year of the Shark Red Packet exhibit, and to remove them
 19   cautiously in a transparent process to preserve the artwork with Lew’s consultation
 20   and participation.
 21         47.    On or about December 7, 2018, Defendants, without notice to Lew,
 22   breached their duty of due care by, among other things, indifferently destroying the
 23   88 pieces of art in the Year of the Shark Red Packet in a removal process that lacked
 24   proper supervision or notice to Lew.
 25         48.    As a foreseeable and proximate result of this process employed to
 26   remove the art, Plaintiff Lew has lost all of his property rights in the works featured
 27   in the Year of the Shark Red Packet exhibit, and has suffered general damages.
 28
                                                 12
                                             COMPLAINT
Case 2:20-cv-10948-DDP-PLA Document 1 Filed 12/02/20 Page 13 of 15 Page ID #:13



  1                              SIXTH CAUSE OF ACTION
  2    (Unfair, Unlawful Practices Against All Defendants, Cal. Bus. & Prof. Code §
  3                                     17200 et seq.)
  4         49.    Plaintiff Lew realleges and reincorporates the allegations of paragraphs
  5   1-25, 27-30, 32-35, 40-43, and 45-48 above.
  6         50.    Defendants’ actions complained of herein are unlawful, unfair, or
  7   fraudulent business acts or practices, constituting unfair competition in violation of
  8   California Business and Professions Code §17200 et seq. Specifically, as more fully
  9   set forth above, Defendants’ actions constitute violations of the VARA provisions of
 10   the Copyright Act, under Cal. Civ. Code § 987, and California common law.
 11         51.    Lew has suffered injury in fact and lost property as a result of
 12   Defendants’ acts unfair competition and unlawful practices, as described above.
 13   Accordingly, Lew is entitled to an Order under California Business and Professions
 14   Code §17203 for restitution.
 15         52.    Lew is also entitled to an injunction enjoining further similar acts
 16   against other similarly situated artists by the Defendants, as well as his attorneys’
 17   fees under the private attorney general provisions of CCP § 1021.5.
 18
 19                                  PRAYER FOR RELIEF
 20         WHEREFORE, Plaintiff David Lew prays for judgment as follows:
 21         1.     That the Court enjoin Defendants from removing public displays of an
 22   artist’s work without adopting proper policies and procedures to supervise the safe
 23   and careful removal and with the artist’s knowledge, participation and consent;
 24         2.     That the Court order the immediate return of any Year of the Shark Red
 25   Packet artworks still in Defendants’ possession (if 14/88 were not destroyed);
 26         3.     That Defendants pay Lew damages sufficient to compensate him for all
 27   damages resulting from desecration of the works of art featured in the Year of the
 28   Shark Red Packet exhibit, including, but not limited to deprivation of Lew’s
                                                 13
                                            COMPLAINT
Case 2:20-cv-10948-DDP-PLA Document 1 Filed 12/02/20 Page 14 of 15 Page ID #:14



  1   property rights and damage to his reputation under VARA, Cal. Civil Code § 987,
  2   and state law;
  3         4.     That Lew receive statutory damages under 17 U.S.C. § 504(c) for each
  4   violation of rights secured under VARA up to the maximum allowed by law, or
  5   actual damages, as well as attorneys’ fees under 17 U.S.C. § 505;
  6         5.     That the Court assess punitive damages against Defendants sufficient
  7   to punish them from engaging in similar conduct in the future;
  8         6.     That the Court award Lew his attorneys’ fees, costs, and expert fees
  9   under applicable federal and state law; and
 10         7.     That the Court grant such other and further relief as the Court deems
 11   just and equitable.
 12
 13   Dated: December 2, 2020               ONE LLP
 14
                                            By: /s/ Peter R. Afrasiabi
 15                                             Peter R. Afrasiabi
 16                                             John Tehranian
                                                Jonathan O. Ballard
 17
                                            -and-
 18
                                            LAW OFFICE OF LES J WEINSTEIN
 19                                           Les J Weinstein
 20                                             Attorneys for Plaintiff,
                                                DAVID LEW a/k/a SHARK TOOF
 21
 22
 23
 24
 25
 26
 27
 28
                                                14
                                          COMPLAINT
Case 2:20-cv-10948-DDP-PLA Document 1 Filed 12/02/20 Page 15 of 15 Page ID #:15



  1                             DEMAND FOR JURY TRIAL
  2         Plaintiff hereby demands a trial by jury as to all claims and all issues properly
  3   triable thereby.
  4
  5   Dated: December 2, 2020                ONE LLP
  6
                                             By: /s/ Peter R. Afrasiabi
  7                                              Peter R. Afrasiabi
  8                                              John Tehranian
                                                 Jonathan O. Ballard
  9
                                             -and-
 10
                                             LAW OFFICE OF LES J WEINSTEIN
 11                                            Les J Weinstein
 12                                              Attorneys for Plaintiff,
                                                 DAVID LEW a/k/a SHARK TOOF
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                15
                                           COMPLAINT
